NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a1093n.06

                                          No. 11-6432                                  FILED
                                                                                   Oct 22, 2012
                             UNITED STATES COURT OF APPEALS                  DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
STEPHON MUNDY,                                      )       KENTUCKY
                                                    )
       Defendant-Appellant.                         )



       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. Stephon Mundy, a pro se federal prisoner, appeals a district court’s order

granting his motion to reduce his sentence filed pursuant to 18 U.S.C. § 3582(c)(2).

       Mundy pleaded guilty to conspiracy to distribute crack cocaine in violation of 21 U.S.C.

§ 846 (count one), possession with the intent to distribute crack cocaine in violation of 21 U.S.C.

§ 841(a)(1) (count two), and possession of firearms in furtherance of drug trafficking in violation

of 18 U.S.C. § 924(c) (count four). The district court sentenced Mundy on August 25, 2005, to 151

months of imprisonment for counts one and two; sixty months of imprisonment on count four (to

run consecutive to the 151 months); and ten years of supervised release. We affirmed Mundy’s

convictions on direct appeal. United States v. Douglas, 242 F. App’x 324, 326 (6th Cir. 2007).




       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                            No. 11-6432
                                                -2-

       In August 2008, in light of a retroactive change in the United States Sentencing Guidelines,

the district court sua sponte reduced Mundy’s sentence to 121 months of imprisonment on counts

one and two, plus the sixty consecutive months on count four. In October 2011, Mundy filed a letter

with the United States District Court for the Eastern District of Kentucky. The district court

construed the letter as a section 3582(c)(2) motion to reduce Mundy’s sentence, summarily granted

the motion, and reduced Mundy’s sentence to 120 months of imprisonment on counts one and two,

the applicable statutory mandatory minimum, plus the sixty consecutive months previously imposed

for count four.

       On appeal, Mundy argues that the district court should have applied the Fair Sentencing Act

of 2010, Pub. L. No. 11-220, 124 Stat. 2372, retroactively to his case, thereby lowering the

applicable statutory minimum.

       The district court’s order is reviewed de novo. United States v. Hameed, 614 F.3d 259,

261–62 (6th Cir. 2010); United States v. Curry, 606 F.3d 323, 327 (6th Cir. 2010). The Act became

effective August 3, 2010, and raised the threshold amounts of crack cocaine needed to trigger

imposition of certain statutory mandatory minimum sentences. See, e.g., United States v. Carradine,

621 F.3d 575, 580 (6th Cir. 2010), cert. denied, 131 S. Ct. 1706 (2011). However, we have

repeatedly rejected the assertion that the Act applies retroactively to sentences imposed prior to the

Act’s effective date. See, e.g., United States v. Marrero, 651 F.3d 453, 475 (6th Cir. 2011), cert.

denied, 132 S. Ct. 1042 (2012); Carradine, 621 F.3d at 580.

       The Supreme Court recently held that the Act applies to all offenders sentenced after the

Act’s effective date, even if their crimes were committed prior to that date. See Dorsey v. United

States, 132 S. Ct. 2321, 2331 (2012). Mundy does not dispute that his sentence was imposed prior
                                           No. 11-6432
                                               -3-

to the Act’s effective date. Accordingly, he has not shown that the district court erred in declining

to apply the Act.

       The district court’s order is affirmed.